DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 13, 14, 16-18, 23, and 24 are pending and under consideration in this Office Actin.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the phrase “modified steviol glycoside obtainable by incubating a steviol glycoside substrate in the presence of sucrose as a glucose donor and the glucansucrase GTF180 of Lactobacillus reuteri strain 180, or a mutant thereof having the desired transglycosylation activity” which renders the claim vague and indefinite since the specific structure and chemical composition of the modified steviol glycoside is not known and not recited in the claim, and the specific mutations in the mutant of the glucansucrase GTF180 of Lactobacillus reuteri strain 180 



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of modified steviol glycosides having any structure and chemical properties obtainable by incubating a genus of steviol glycoside substrates having any structure and chemical properties in the presence of sucrose as a glucose donor and the glucansucrase GTF180 of Lactobacillus reuteri strain 180, or a genus of mutants of the Lactobacillus reuteri strain 180 glucansucrase having any desired transglycosylation activity and any amino acid sequences and structures.
According to MPEP 2163:   	
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification describes a method for enzymatically providing a modified steviol glycoside that is only modified at the C-19 site, comprising incubating Rebaudioside A or Stevioside substrate in the presence of sucrose as a glucose donor and the glucansucrase GTF180 of Lactobacillus reuteri strain 180 having the amino acid sequence shown in Figure 9A, the N-terminally truncated mutant GTF180-ΔN having the amino acid sequence shown in Figure 9B, the N-terminally truncated and domain V truncated mutant GTF180-ΔNΔV having the amino acid sequence shown in Figure 9C, the mutant glucansucrase GTF180 having the amino acid sequence shown in Figure 9A and amino acid substitution of  S1137Y, Q1140E, L981A, and/or W1065L/E/Q/F.  The specification as originally filed discloses the modified steviol glycosides of (i) 13-({beta-D-glucopyranosyl-(1→2)-[beta-D-glucopyranosyl-(1→3)-]beta-D-glucopyranosyl}oxy)ent-kaur-16-en-19-oic acid alpha-D-glucopyranosyl-(1→6)-beta-D-glucopyranosyl ester; (ii) 13-({beta-D-glucopyranosyl-(1→2)-[beta-D-glucopyranosyl-(1→3)-]beta-D-glucopyranosyl}oxy)ent-kaur-16-en-19-oic acid alpha-D-glucopyranosyl-(1→6)-alpha-
While MPEP 2163 acknowledges that a single species can describe a genus, it also acknowledges that for a genus that encompasses widely variant species, disclosure of a single species within the genus fails to adequately describe all members of the genus.  The specification as originally filed does not disclose a representative number of species of modified steviol glycosides and a representative number of species of mutants of the Lactobacillus reuteri strain 180 glucansucrase having any desired transglycosylation activity encompassed by the claimed invention by actual reduction to practice.  The specification does not a provide a structure to function correlation of any amino acid sequences of the genus of mutants of the glucansucrase GTF180 of Lactobacillus reuteri strain 180 to any desired transglycosylation activity, where said genus encompasses widely varying mutants with any amino acid sequence and structure, such that a skilled artisan can predict which mutants can enzymatically modify any steviol glycoside.  The specification does not a provide a structure to function correlation of any modified steviol glycoside such that a skilled artisan can predict which structures and chemical compositions of the modified steviol glycoside contribute to reduced bitterness and/or higher sweetness of the modified steviol glycoside compared to the unmodified steviol glycoside.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants at the time the application was filed were in possession of the claimed broad genus of modified steviol glycosides having any structure and chemical properties obtainable by incubating a genus of steviol glycoside substrates having any structure and chemical properties in the presence of sucrose as a glucose donor and the glucansucrase GTF180 of Lactobacillus reuteri strain 180, or a genus of mutants of the Lactobacillus reuteri strain 180 glucansucrase having any desired transglycosylation activity and any amino acid sequences and structures.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20140357588 (12/04/2014; PTO 892).
The claims are product-by-process claims encompassing any steviol glycoside which is not limited by and defined by the recited glucansucrase used to produce the steviol glycoside because according to MPEP § 2113:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir. 1985) (citations omitted)”

Further, as stated above it is assumed that the claims are not limited to any specific steviol glycoside and encompasses any steviol glycoside having any structure and chemical composition.
US20140357588 teaches steviol glycosides reb D2 and reb M2 and methods for preparing the said glycosides.  US20140357588 teaches sweetening composition comprising said steviol glycosides reb D2 and/or reb M2 and a compound selected from the group consisting of reb A, reb B, reb D, NSF-02, Mogroside V, erythritol and/or combinations thereof.  US20140357588 teaches consumable products comprising said steviol glycosides reb D2 and/or reb M2 where said products include but are not limited to food, beverages, pharmaceutical compositions, tobacco products, nutraceutical compositions, oral hygiene compositions, and cosmetic compositions.  See entire publication and abstract especially claims 1, 3, and 5-11; and paragraphs [0038] - [0044], and [0236] - [0248].  Thus, the reference teachings anticipate the claimed invention.


9.	Claims 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013019050 (07/02/2013, Machine translation; PTO 892).
The claims are product-by-process claims encompassing any steviol glycoside which is not limited by and defined by the recited glucansucrase used to produce the steviol glycoside because according to MPEP § 2113:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir. 1985) (citations omitted)”

Further, as stated above it is assumed that the claims are not limited to any specific steviol glycoside and encompasses any steviol glycoside having any structure and chemical composition.
WO2013019050 teaches a novel α-glycosyl stevioside wherein glucose is connected to the 19-OH position of stevioside by an α-glycoside bond to be added, a method for preparing the α-glycosyl stevioside, a composition for α-glycosylation of stevioside containing sucrose and glucansucrase or a microorganism producing the same, a sweetener composition containing the α-glycosyl stevioside as an active ingredient, a food composition containing the α-glycosyl stevioside as a sweetener, and a method for enhancing the sweet taste of a plant or food containing stevioside comprising a step of treating the plant or food containing stevioside with glucansucrase or a microorganism producing the same.  WO2013019050 teaches it is possible to prepare novel α-glycosyl stevioside in which one glucose is added to the 19-OH position in a high yield of 95% or more using the method for preparing α-glycosyl stevioside using glucansucrase of the present invention, thereby improving a sweet taste; and  accordingly, the compound can be useful as a sweetening food additive and in the food industry containing the same and the like.  See entire publication and claims especially claims 1-14, Examples 1-5, and paragraphs [25] - [77].  Thus, the reference teachings anticipate the claimed invention.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

11.	Claims 13, 14, 16-18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over van Leeuwen et al. (Carbohydrate Research 343 (2008) 1237–1250; IDS filed 06/12/2020) .

	van Leeuwen et al. teach the glucansucrase GFT180 enzyme from Lactobacillus reuteri180 and its recombinant truncated GFT180-ΔN derivative by deletion of the variable region were able to synthesize from sucrose α-D-glucan (EPS180) with 69% (α1-6) and 31% (α1-3) linkages.  van Leeuwen et al. teach a method comprising contacting sucrose with the glucansucrase GFT180 enzyme to produce neutral exopolysaccharide EPS180.   See entire publication especially pages 1238-48 and Figs. 1 and 2).  The teachings of the reference differ from the claims in that the reference does not teach incubating a steviol glycoside including Rebaudioside A with the glucansucrase GFT180 enzyme.

	Accession AY697430.1 teaches the glucansucrase GTF180 from Lactobacillus reuteri strain 180 having the amino acid sequence disclosed in Figure 9A of the instant application (see attached Accession AY697430.1 reference).

	te Poele et al. teach glucosylation of stevia using glucansucrase enzymes of Lactobacillus reuteri (see title).

	Pijning et al. teach the full-length glucansucrase GTF180 enzyme from Lactobacillus reuteri 180 and truncated GTF180-ΔN (see entire publication especially abstract and pages 2160-64).



	Currin et al. teach protein engineering techniques including site-directed mutagenesis to target specific residues, random mutagenesis methods, Random insertional-deletional strand exchange mutagenesis (RAISE) for generating random insertion and deletion mutation, Iterative Truncation for the Creation of HYbrid enzymes (ITCHY), RAndom CHImeragenesis on Transient Templates (RACHITT), and Recombined Extension on Truncated Templates (RETT).
See entire publication especially pages 1180-1192 , Table 2, and Figs. 3 and 4.

	US20140357588 teaches steviol glycosides reb D2 and reb M2 and methods for preparing the said glycosides.  US20140357588 teaches sweetening composition comprising said steviol glycosides reb D2 and/or reb M2 and a compound selected from the group consisting of reb A, reb B, reb D, NSF-02, Mogroside V, erythritol and/or combinations thereof.  US20140357588 teaches consumable products comprising said steviol glycosides reb D2 and/or reb M2 where said products include but are not limited to food, beverages, pharmaceutical compositions, tobacco products, nutraceutical compositions, oral hygiene compositions, and cosmetic compositions.  See entire publication and abstract especially claims 1, 3, and 5-11; and paragraphs [0038] - [0044], and [0236] - [0248].  

	WO2013019050 teaches a novel α-glycosyl stevioside wherein glucose is connected to the 19-OH position of stevioside by an α-glycoside bond to be added, a method for preparing the α-glycosyl stevioside, a composition for α-glycosylation of stevioside containing sucrose and glucansucrase or a microorganism producing the same, a sweetener composition containing the α-glycosyl stevioside as an active ingredient, a food composition containing the α-glycosyl stevioside as a sweetener, and a method for enhancing the sweet taste of a plant or food containing stevioside comprising a step of treating the plant or food containing stevioside with glucansucrase or a microorganism producing the same.  WO2013019050 teaches it is possible to prepare novel α-glycosyl stevioside in which one glucose is added to the 19-OH position in a high yield of 95% or more using the method for preparing α-glycosyl stevioside using 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by incubating a steviol glycoside such as stevioside or the rebaudioside A of Prakash et al. as substrate in the presence of sucrose as a glucose donor and the glucansucrase GTF180 taught by van Leeuwen et al. and/or Accession AY697430.1 or the recombinant truncated glucansucrase GFT180-ΔN taught by van Leeuwen et al. to make a modified steviol glycoside including any of the modified steviol glycosides recited in claim 14.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a modified steviol glycoside including a modified rebaudioside A where te Poele et al. teach glucosylation of stevia using glucansucrase enzymes of Lactobacillus reuteri, and WO2013019050 teaches it is possible to prepare novel α-glycosyl stevioside in which one glucose is added to the 19-OH position of stevioside in a high yield of 95% or more using glucansucrase.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a sweetening composition comprising the modified steviol glycoside and a consumable including a beverage comprising the modified steviol glycoside combined with other sweetener and/or sweetness enhancer as taught by US20140357588 and/or WO2013019050.  It would have been obvious to one of ordinary skill in the art to modify the glucansucrase GTF180 taught by van Leeuwen et al. and/or Accession AY697430.1 using the protein engineering techniques of Currin et al. to make a mutant glucansucrase GTF180 enzyme having the desired transglycosylation activity, and incubating rebaudioside A of Prakash et al. as substrate in the presence of sucrose as a glucose donor and the mutant glucansucrase GTF180 enzyme to make a modified rebaudioside A.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using glucansucrase GTF180 enzyme to make modified products including modified steviol glycoside are known in the art as shown by the reference teachings.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time 



Conclusion

12.	No claims are allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652